Title: The American Commissioners to the Committee for Foreign Affairs, 17 February 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Committee for Foreign Affairs


Gentlemen
Paris Feby. 17. 1778
We have given Capt. Courter whom we have entrusted with our Dispatches one hundred Louis D’Ors: His Journey to Corogne will be very expensive. He will keep an Account of his Expences which he will give you and we recommend him to you for such further allowance, independant of the Actual expence of his Voyage, as you shall judge adequate to his Services. He appears to be a Steady well disposed person and has the Character of a Skilful and brave Seaman. We have the Honour to remain &c.
B.F.S.D.A.L.
Hon’ble Committee of Foreign Affairs
